04/21/2020



                                                                               Case Number: DA 20-0089




        IN THE SUPREME COURT OF THE STATE OF MONTANA

                           Cause No. DA 20-0089


              DANIEL CHRISTOPHER CHARLES ROWE,

                         Respondent and Appellant,

                                      v.

                     MARY MARTHA ROWE KORPI,

                          Petitioner and Appellee.


              ORDER GRANTING EXTENSION OF TIME
              TO FILE APPELLANT’S OPENING BRIEF


      The Appellant has moved the Court for an extension of time of three-

days within which to file Appellant’s Opening Brief. Counsel for the Appellee

does not object to the requested extension. Good cause showing,

      IT IS HEREBY ORDERED that the motion is granted. The Appellant’s

Opening Brief is now due on or before Friday, April 24, 2020.

      DATED this 21st day of April, 2020.



                                    By:
                                            Bowen Greenwood
                                            Clerk of Supreme Court


                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                         April 21 2020